Citation Nr: 1754390	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from April 7, 2010 to July 22, 2016.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1964 to March 1965, and from March 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Milwaukee, Wisconsin.  In December 2015, the Veteran testified at a Board Videoconference hearing in Milwaukee, Wisconsin, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.

In a June 2017 decision, the Board remanded the issue of a TDIU to the RO for further development.  Unfortunately, for the reasons stated below, the Board must once again remand the matter to the RO for further adjudication.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the RO.  


REMAND

A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).  Cf. Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

In the Board's June 2017 decision, the Board denied an increased rating for the service-connected cervical spine disability for the rating period on appeal from April 7, 2010.  The Board also determined that the issue of a TDIU had been raised by the record and remanded the matter to the RO for adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record).  Specifically, the Board's June 2017 decision pointed to several statements made by medical professionals indicating that the Veteran is unable to maintain employment due primarily to his service-connected disabilities and complicated by the nonservice-connected depression.  See March 2009 statement from Dr. W.S.; February 2012 statement from Dr. A.B.  The Board's June 2017 remand directives instructed the RO to schedule VA examinations to assist in ascertaining the effects of the service-connected disabilities on employability.

Upon remand, the Veteran was provided with the requested VA examinations in July 2017.  In a July 2017 Supplemental Statement of the Case, the RO granted a TDIU from July 22, 2016, the date the Veteran's service-connected disabilities satisfied the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a); however, the RO did not refer the issue of a TDIU for the period prior to July 22, 2016 to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b), despite the medical evidence cited in the Board's June 2017 decision indicating unemployability prior to July 22, 2016.  Further, many of the functional effects from the service-connected cervical spine disability, left shoulder impingement syndrome with bicipital and rotator cuff tendonitis, right ankle degenerative joint disease, and bilateral upper extremity peripheral neuropathy noted in the July 2017 VA examination reports that warranted a TDIU were present prior to July 22, 2016.  

For example, the July 2017 VA examination report for cervical spine conditions notes that the Veteran's extensive cervical degenerative disc disease with spondylotic myelopathy resulted in the inability to twist or bend the neck and manage fine motor coordination including being able to hold a pen, type, grip, or use the fingers to button shirts.  The July 2017 VA examiner assessed the Veteran is unable to do any type of physical work due to his cervical spine disability; at best, the Veteran may be able to do sedentary work, although it is unlikely he would be successful at gainful employment due to his inability to write or type.  During the December 2015 Board hearing, the Veteran testified to these precise symptoms.  For these reasons, the Board finds that remand is necessary for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for consideration of a TDIU under 38 C.F.R. § 4.16(b) for the period from April 7, 2010 to July 22, 2016.

Accordingly, the issue of a TDIU for the period from April 7, 2010 to July 22, 2016 is REMANDED for the following actions:

1.	In accordance with 38 C.F.R. § 4.16(b), refer the issue of TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU for the period from April 7, 2010 to July 22, 2016.

2.	Then, readjudicate the issue of TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

